        Case 4:20-cv-00417-LPR Document 7 Filed 10/05/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

KURON LAVELL BROWN                                                         PLAINTIFF

v.                          Case No. 4:20-CV-417-LPR-BD

GORMAN and BAKER                                                        DEFENDANTS

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED WITHOUT PREJUDICE.


      IT IS SO ADJUDGED this 5th day of October 2020.




                                              ________________________________
                                              LEE P. RUDOFSKY
                                              UNITED STATES DISTRICT JUDGE
